Citation Nr: 1036273	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-02 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for a stroke disorder, to 
include related residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin









INTRODUCTION

The Veteran served on active duty from April 1961 to October 1969 
and from March 1977 to January 1983.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 decision by the Department of Veterans 
Affairs (VA) New Orleans, Louisiana, Regional Office (RO).

The issue of entitlement to service connection for 
peripheral neuropathy, to include as secondary to diabetes 
mellitus, has been raised by a November 2006 statement 
from the Veteran, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

When resolving all reasonable doubt in the Veteran's favor, 
service-connected diabetes mellitus caused and/or contributed to 
his stroke disorder, to include related residuals.


CONCLUSION OF LAW

The criteria for service connection of a stroke disorder, to 
include related residuals, have been met.  38 U.S.C.A. §§ 1110, 
5103, 5107 (West 2002 & Supp 2009); 38 C.F.R. §§ 3.102, 3.303 
(2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

      Duties to Assist and Notify

The Board has considered the Veteran's claim with respect to the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100 et. seq. (West 2003).  Given the favorable outcome below no 
conceivable prejudice to the Veteran could result from this 
adjudication.  In this regard, the agency of original 
jurisdiction will be responsible for addressing any VCAA notice 
defect with respect to the rating and effective date elements 
when effectuating the award.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Veteran presently seeks to establish service connection for a 
stroke disorder, to include related residuals.  Essentially the 
Veteran is asserting that military service, and/or a service-
connected disorder, caused and/or aggravated his stroke disorder, 
to include related residuals.  See Notice of Disagreement, 
December 10, 2003.  

	Service Connection Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
duty or any service connected disability.  38 U.S.C.A. §§ 1110, 
1131.  The determination as to whether these requirements are met 
is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

As an initial matter, review of the evidence of record confirms 
that the Veteran has been diagnosed with a stroke disorder, to 
include related residuals.  See Statement, M. Shehata, M.D., 
March 23, 2006; "Diagnoses," VA Examination Report, February 
18, 2003.  As such, the determinative issue is whether the 
Veteran's stroke disorder, to include related residuals, was 
caused by his military service or any service-connected disorder 
(i.e. diabetes mellitus, type II, and a migraine headache 
disorder).  Accordingly, the Board's analysis will center on this 
issue.  

	Background

The Veteran's service treatment records are absent of any 
treatment, or complaint, of any seizure disorder or similar 
condition.  Nonetheless, the Veteran's service treatment record 
is replete with records documenting treatment for a headache 
condition.  See e.g., Emergency Room Record, February 7, 1973; 
Emergency Care Record, March 1976.  

The medical evidence of record indicates that the Veteran 
suffered his first cerebral vascular accident (stroke) in April 
1997; with subsequent stokes occurring in April 1991, July 2000, 
April 2001, July 2001 and September 2001.  See VA Consultation 
Record, September 19, 2001, Private Hospital Discharge Record, 
July 31, 2001; "Past Medical History," Army Hospital Discharge 
Record, April 12, 2001.  In connection with September 2001 stoke 
follow-up treatment, a VA medical professional noted that the 
Veteran's glucose results were "suggestive of DM," or diabetes 
mellitus.  "Lab Results," VA Progress Note, October 26, 2001.  
However, this evidence provided no medical opinion or suggestion 
relating this finding and/or a stroke disorder to the Veteran's 
military service or any service-connected disorder, nor did any 
other competent medical evidence of record.  

The Veteran was provided a VA examination in connection with his 
present claim in February 2003.  The examination report reflects 
the examiner's notation of the Veteran's headache symptoms, 
right-side numbness, weakness and aphasia.  Upon reviewing the 
claims folder and present examination findings, the VA examiner 
diagnosed the Veteran with status post hemorrhagic 
cerebrovascular accident, with residual right hemiplegia and 
aphasia, and a migraine headache disorder.  Based on the 
aforementioned information and the Veteran's account of his 
disorder the examiner opined that a stoke disorder was not likely 
related to a service connected migraine headache disorder or 
military service.  The examiner cited the Veteran's history of 
hypertension and reported that "[t]his [disorder] can cause 
atherosclerosis where one can have [a] thromboembolic stroke."  

In April 2004, the aforementioned VA examiner provided an 
addendum opinion, indicating a review of relevant medical 
treatise and journals and the Veteran's medical records, to 
include his history of hemorrhagic stroke, hypertension and 
smoking.  Based on the aforementioned evidence, the examiner 
stated that "[t]here is an association between migraine headache 
and thromboembolic/ischemic stroke, but the [Veteran] had a 
hemorrhagic stroke."  Significantly, no medical reasoning or 
logic is provided for this change in diagnosis.  Nonetheless, the 
examiner conveyed an inability to provide an opinion concerning 
any possible link between migraine headaches and hemorrhagic 
stroke, but suggested another more qualified examiner provide a 
medical opinion on this matter.  

VA obtained another relevant medical opinion, in August 2005.  
Upon reviewing the evidence of record and considering the 
Veteran's account of his disorder, the VA examiner opined that it 
was not likely that elevated blood pressure during a migraine 
headache resulted in the Veteran's stroke.  The examiner further 
indicated this opinion was based on professional experience and 
reviewing (i) the claims folder (i.e., headache related 
treatments and the notation of elevated blood pressure readings) 
and (ii) medical treatise.  Nonetheless, the VA examiner did not 
address whether the Veteran's migraine headache disorder was 
related to any stroke disorder.  

Based on a review of the medical evidence of record, the Board 
deemed it necessary to obtain a January 2010 VA independent 
medical opinion.  As directed by the Board, the VA neurologist 
reviewed and recorded the Veteran's extensive medical history, to 
include migraine headaches, strokes, and indicated that the 
Veteran's strokes were hemorrhagic, and not ischemic, in nature.  
The VA neurologist then opined that the Veteran's strokes were 
likely related to an underlying vascular disease, as there was no 
evidence of "different locations of cerebrovascular accident 
such as right parietal, right frontal, even basilar or cerebellar 
locations," which would likely be present if such strokes were 
related to migraine headaches.  What is more, the VA neurologist 
opined that Veteran's vascular disease was likely caused by 
hypertension, diabetes mellitus, hyperlipidemia and a history of 
smoking.  Ultimately, the examiner reiterated a clear opinion 
that a vascular disease, not a migraine headache disorder, was 
the likely the cause of the Veteran's recurrent strokes.  

	Analysis

In any service connection claim, competent medical evidence and 
opinions are highly probative in establishing service connection.  
In the present matter, the Board finds that the most probative 
medical evidence of record indicates that the Veteran's stroke 
disorder is related to his service-connected diabetes mellitus, 
type II.  In January 2010, the VA neurologist provided a clear 
medical opinion that the Veteran's stroke disorder was likely 
caused by an underlying vascular disease, not any migraine 
headache disorder.  This opinion is particularly significant 
because the VA neurologist opined that this vascular disease was 
likely caused by a variety of factors, to include service-
connected diabetes mellitus, type II.  Although not directly 
linking service-connected diabetes mellitus, type II, to the 
Veteran's stroke disorder, the VA neurologist's opinion, at a 
minimum, relates the Veteran's service-connected disorder to the 
condition/disorder that caused his stroke disorder and tends to 
weigh in favor of his claim.

In making the aforementioned determination, the Board 
acknowledges that the Veteran was not granted service connection 
for some six-years after his last documented stroke (2001-2007) 
and this grant referenced medical evidence placing the onset of 
diabetes mellitus, type II, five-years after his last stroke 
(2001-2006).  See Rating Action, July 3, 2007.  Nonetheless, the 
medical evidence of record strongly suggests that the Veteran had 
symptoms that ultimately led to the diagnosis of diabetes 
mellitus at the time of, or at least prior to, his 2001 stroke.  
Upon reviewing VA treatment records generated only days after his 
2001 stroke, a VA medical professional specifically noted that 
the Veteran's glucose levels were "suggestive of DM," or 
diabetes mellitus.  See "Lab Results," VA Progress Note, 
October 26, 2001.  Given the proximity of this notation to the 
his recent stroke, the Board finds this to be, at least arguable, 
evidence that the Veteran had symptoms that were later diagnosed 
as diabetes mellitus, type II, prior to, or at least at the time 
of, his September 2001 stroke, in spite of there being no formal 
diagnosis.  Further, there is no competent evidence of record 
indicating that the Veteran's vascular disorder was not 
exacerbated and/or caused by the other noted risk factors, so as 
to exclude diabetes mellitus, type II, requiring the cause of the 
Veteran's vascular disorder to be attributed to his service-
connected diabetes mellitus.  Mittleider v. West, 11 Vet. 
App. 181 (1998).  

The Board has also considered the February 2003, April 2004 and 
August 2005 VA examination opinions, but these opinions weigh 
against only one theory of entitlement.  Notably, when evaluating 
a service connection claim the Board is required to consider all 
theories of entitlement.  See Schroeder v. West, 212 F.3d 1265, 
1271 (Fed.Cir.2000) (VA is obligated to investigate "all 
possible in-service causes of [the] current disability, including 
those unknown to the veteran.").  Therefore, for the sake of 
argument, even if the Board were to find the February 2003, April 
2004 and August 2005 VA examination opinions highly probative and 
adequate for VA rating purposes (which the Board need not and 
does not make any such determination at this time), the opinions 
only exclude migraine headaches and elevated blood pressure as 
possible causes of the Veteran's stroke disorder, failing to 
address any relationship between a stroke disorder and a vascular 
disorder, let alone diabetes mellitus.  Consequently, the only 
evidence of record that squarely addresses the relationship 
between a stroke disorder and a vascular disease and/or diabetes 
mellitus is the January 2010 VA neurologist's opinion, which as 
previously discussed provides support for the Veteran's service 
connection claim.  

In sum, (i) the competent evidence of record provides support for 
the proposition that the Veteran had symptoms that were later 
diagnosed as diabetes mellitus prior to, or at least at the time 
of, his September 2001 stroke and (ii) the January 2010 VA 
neurologist provided an opinion that, at a minimum, relates the 
Veteran's stroke disorder to a vascular disorder, caused in part 
by service connected diabetes mellitus, type II.  After 
considering the highlighted evidence and all other records 
associated with the claims folder, and with the resolution of any 
reasonable doubt in his favor, the Board finds that the criteria 
to establish service connection for a stroke disorder, to include 
related residuals, have been satisfied.  



ORDER

Service connection for a stroke disorder, to include related 
residuals, is granted.  




____________________________________________
Michael Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


